Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 02/03/2022 in which claims 1 and 3-11 are pending ready for examination.

Allowable Subject Matter
Claims 1 and 3-11 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses An optical device comprising a stack of a first and second partial reflection layer and an intermediate layer between the first and second partial reflection layer, the intermediate layer comprising a dielectric material and a group of arrays of posts embedded in the dielectric material at different positions along the intermediate layer, the posts being of a material with light propagation properties that differ from those of the dielectric material, each array comprising a plurality of posts, the posts within each array having a same shape and orientation in cross-section with a virtual plane parallel to the reflection layers, the first and second partial reflection layer forming respective optical resonators, each comprising a respective different one of the arrays, the shape and/or orientation of the posts in different ones of the arrays in the group being different from one another, 
wherein the optical resonators comprise a cyclically ordered set of optical resonators, wherein a first resonance peak of each of the optical resonators in the cyclically ordered set corresponds with a resonance peak of a next optical resonator in the order of the cyclically ordered set for a same polarization component as the first resonance peak.
As for claim 11, none of the prior arts alone or in combination discloses a method of determining wavelength and polarization dependent intensities of different polarization components of incoming light, the method comprising:
passing the incoming light through a filter formed by a stack of a first and second partial reflection layer and an intermediate layer between the first and second partial reflection layer, an intermediate layer between the first and second partial reflection layer, the intermediate layer comprising a dielectric material and a group of arrays of posts embedded in the dielectric material intermediate layer, the posts being of a material with light propagation properties that differ from those of the dielectric material, each array comprising a plurality of posts, the posts within each array having a same shape and orientation in cross-section with a virtual plane parallel to the reflection layers, the shape and/or orientation of the posts in different ones of the arrays in the group being different from one another, so that parts of the stack that respectively contain different ones of the arrays each form a respective optical resonator having first 
- measuring a group of intensities of light obtained by passing the incoming light through respective ones of the optical resonators; and 
- computing the wavelength and polarization dependent intensities of components of incoming light as a solution of expressions for the group of measured intensities dependent on the intensities of the different polarization components at the resonance frequencies.
The closest prior art, Horie (Wide Bandwidth and High Resolution Planar Filter Array Based on DBR-Metasurface-DBR Structures) discloses a spectrometer comprising a planar array of optical bandpass filters composed of low loss dielectric metasurfaces layers sandwich between two Distributed Bragg Reflectors (DBR). Horie does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1 and 11; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 3-10 are allowed due to their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s argument, see amendments, filed 02/03/2022, with respect to claims 1 and 3-11 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1 and 3-11 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886